IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Public Utility               :
Commission,                               :
                  Petitioner              :
                                          :   No. 491 M.D. 2018
             v.                           :
                                          :   Argued: March 15, 2021
Delaware Valley Regional Economic         :
Development Fund, John Coffman,           :
Lauri A. Kavulich, Thomas Jay Ellis,      :
Gaetano Piccirilli, Albert Mezzaroba,     :
Anthony DiSandro, Roseanne                :
Pauciello, Jonathan Ireland, William      :
Martin, Thomas Muldoon (in their          :
official capacity),                       :
                    Respondents           :


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge



OPINION BY
JUDGE McCULLOUGH                                                  FILED: May 5, 2021


             This matter returns to us on the Application for Summary Relief
(Application) of Respondent Delaware Valley Regional Economic Development Fund
(Fund), which requests dismissal of an action filed in this Court’s original jurisdiction
by Petitioner Pennsylvania Public Utility Commission (PUC).


                                     Background
             We summarized the background of this litigation in our prior decision,
Pennsylvania Public Utility Commission v. Delaware Valley Regional Economic
Development Fund (Pa. Cmwlth., No. 491 M.D. 2018, filed June 27, 2019)
(unreported) (DVREDF I), in which we addressed Respondents’1 preliminary
objections to the PUC’s Complaint.2

               The Fund is a nonprofit corporation that was incorporated on
               December 20, 1994, for the stated purpose of, inter alia,
               organizing a group of citizens to promote the betterment,
               economic development, and national and international
               tourism and relations of the City of Philadelphia, the region
               commonly referred to as the “Delaware Valley,” the
               Commonwealth of Pennsylvania, and the State of New
               Jersey. (Compl. ¶18.) In 1998, the Fund received
               approximately $21 million in funding from PECO Energy
               Company (PECO) ratepayers pursuant to a settlement order
               (1998 PECO Restructuring Settlement Order) entered by the
               PUC in connection with the Electricity Generation Customer
               Choice and Competition Act2 and PECO’s associated
               comprehensive Restructuring Plan. (Compl. ¶¶19, 21, 23-24,
               28.) The 1998 PECO Restructuring Settlement Order
               required the Fund to use the funding for the issuance of loans
               and grants for economic development projects that have a job
               impact in PECO’s service territory. (Compl. ¶¶19, 29.) In
               connection with the Fund’s receipt of the funding, the PUC
               directed the Fund to file semi-annual reports, which detailed
               the Fund’s activities and provided applicable statements of
               account, with the PUC’s Bureau of Audits, so that the PUC
               and the public could monitor the Fund’s activities to ensure


       1
         The PUC initially advanced two counts. Count I, asserting breach of fiduciary duty, named
John Coffman, Lauri A. Kavulich, Thomas Jay Ellis, Gaetano Piccirilli, Albert Mezzaroba, Anthony
DiSandro, Roseanne Pauciello, Jonathan Ireland, William Martin, and Thomas Muldoon (Fund’s
Officers/Directors) as Respondents. Count II, asserting breach of contract, named the Fund as
Respondent. As discussed below, our decision in DVREDF I dismissed Count I. Accordingly,
subsequent pleadings addressing Count II have been brought by the Fund, rather than the Fund’s
Officers/Directors.

       2
          As we noted in DVREDF I, slip op. at 2 n.1, although the PUC styled its initiating document
as a “Complaint,” and we have referred to it as such, the filing should properly have been designated
as a petition for review filed in this Court’s original jurisdiction. As in our prior decision, however,
we will continue to refer to the pleading as the “Complaint.”


                                                   2
that the funds were being used prudently and for the purpose
for which the funds were intended.3 (Compl. ¶¶30-32.)
      2
          66 Pa. C.S. §§2801-2815.
      3
         The PUC initially required the Fund to file
      semi-annual reports for two fiscal years,
      beginning July 1, 1999, but thereafter extended
      the Fund’s semi-annual reporting requirements
      until such time that the PUC approved any new
      transmission and distribution rates for PECO.
      (Compl. ¶¶30, 33-35.)

On May 21, 2010, as a result of the PUC’s concerns
regarding the Fund’s lack of activity in issuing loans and
grants as required by the 1998 PECO Restructuring
Settlement Order and in an attempt to refocus the Fund on its
obligations under the 1998 PECO Restructuring Settlement
Order, the PUC and the Fund entered into an Agreement
(2010 Settlement Agreement), whereby the Fund agreed to,
inter alia: (1) submit quarterly reports with statements of
accounts to the PUC’s Bureau of Audits; (2) adhere to the
loan and grant guidelines adopted by the Fund; (3) maximize
the use of the PECO ratepayers’ funds for the purpose set
forth in the 1998 PECO Restructuring Settlement Order; and
(4) provide the PUC with quarterly documentation of the
grants and loans that the Fund awarded. (Compl. ¶¶36, 55,
59 and App. B.) As consideration, the PUC agreed to not
initiate an action against the Fund for a violation of the 1998
PECO Restructuring Settlement Order and to provide the
Fund with reasonable notice and an opportunity to cure any
breach of the 2010 Settlement Agreement. (Compl. ¶58 and
App. B.) The PUC also acknowledged that, as of the date of
the 2010 Settlement Agreement, the Fund had complied with
the terms and conditions of the 1998 PECO Restructuring
Settlement Order. (Compl. ¶58 and App. B.)

Based on information provided to the PUC, however, it
appears to the PUC that the Fund’s “loan and grant activity
has steadily diminished and is presently moribund, while its
portfolio has grown to 92% of its net assets” and that the
Fund’s “loans to assets ratio has decreased dramatically and
has remained at an unacceptable low level.” (Compl. ¶¶38-

                              3
            39, 77-78.) In addition, the PUC believes that the Fund does
            not have an “outreach program to identify and select credible
            economic projects” or a “marketing program to advertise its
            economic development purpose,” has failed to update its
            website, and is unknown in the Philadelphia community.
            (Compl. ¶¶40-42.) The Fund has also stopped providing the
            PUC with information regarding its operations, and,
            therefore, the PUC is unable to determine whether the Fund
            is in compliance with the 1998 PECO Restructuring
            Settlement Order. (Compl. ¶43.) In other words, the PUC
            believes that the Fund has failed to use the PECO ratepayers’
            funds prudently or for the purpose intended by the 1998
            PECO Restructuring Settlement Order. (Compl. ¶45.)

            On July 16, 2018, the PUC filed its Complaint, setting forth
            causes of action against Respondents for breach of fiduciary
            duty and breach of contract. In its breach of fiduciary duty
            claim (Count I), the PUC alleges that the Fund’s
            Officers/Directors breached the duties of care and loyalty
            that they owed to the Fund because the Fund has failed to
            adhere to its legal obligations under the 1998 PECO
            Restructuring Settlement Order and the 2010 Settlement
            Agreement to maximize the use of the PECO ratepayers’
            funds for the issuance of loans and grants for economic
            development projects that have a job impact in PECO’s
            service territory. In its breach of contract claim (Count II),
            the PUC alleges that the Fund breached the 1998 PECO
            Restructuring Settlement Order and the 2010 Settlement
            Agreement by: (1) altogether ceasing to provide grants for
            economic development projects that have a job impact in
            PECO’s service territory; (2) providing very few, if any,
            loans for economic development projects that have a job
            impact in PECO’s service territory; (3) failing to provide the
            PUC with the documentation necessary for the PUC to
            determine whether the Fund has been utilizing the PECO
            ratepayers’ funds for economic development projects that
            have a job impact in PECO’s service territory; and (4)
            focusing its loans and grants on projects that have
            questionable economic benefit.

DVREDF I, slip op. at 3-5.



                                          4
               In DVREDF I, this Court sustained Respondents’ preliminary objection to
Count I—breach of fiduciary duty—under the “gist of the action” doctrine.3 We
reasoned that “[t]he ‘gist’ of the PUC’s action sounds in contract, not tort, as the PUC’s
breach of fiduciary duty claim is based on the same conduct that the PUC alleges is a
breach of the 1998 PECO Restructuring Settlement Order and the 2010 Settlement
Agreement . . . .” Id. at 9. We accordingly dismissed Count I of the PUC’s Complaint.
However, we overruled Respondents’ preliminary objections to Count II—breach of
contract. We opined that the PUC had set forth sufficient facts to support its claim,
thus overcoming Respondents’ demurrer. Id. at 10-12.
               Relevant to the issue presently before us, we rejected Respondents’
request to dismiss Count II on statute of limitations grounds, finding the matter
unsuitable for resolution on preliminary objections. Under Pennsylvania Rule of Civil
Procedure No. 1030(a), all affirmative defenses, including the statute of limitations,
must be pleaded in a responsive pleading as “new matter,” and should not be raised on
preliminary objections. Pa.R.C.P. No. 1030(a). We found no applicable exception to
that rule, and because the PUC had challenged the premature assertion of the statute of
limitations by filing a preliminary objection of its own, we sustained the PUC’s
preliminary objection and struck Respondents’ preliminary objection based upon the
statute of limitations. DVREDF I, slip op. at 12-13.
               The Fund filed an amended answer on September 13, 2019, and properly
raised the statute of limitations defense in new matter, among other affirmative
defenses. The PUC filed preliminary objections to the Fund’s new matter, which this
Court overruled in an order dated July 27, 2020. On August 22, 2020, the Fund filed

       3
          The “gist of the action” doctrine “precludes a party from raising tort claims where the essence
of the claim actually lies in a contract that governs the parties’ relationship.” DVREDF I, slip op. at
7-8 (quoting Sullivan v. Chartwell Investment Partners, 873 A.2d 710, 718 (Pa. Super. 2005)).


                                                   5
an application for summary relief under Pennsylvania Rule of Appellate Procedure
1532, seeking dismissal of Count II of the PUC’s Complaint on the basis of the statute
of limitations. The PUC filed an application to quash on August 24, 2020, contending
that the Fund’s application was premature because the PUC had not yet filed an answer
to the Fund’s new matter. The PUC filed its answer two days later, on August 26,
2020.
             The Fund then filed an answer to the PUC’s application to quash, as well
as preliminary objections to the PUC’s answer and new matter, contending that the
PUC’s answer should be stricken as untimely because it was not filed within 20 days
after this Court’s July 27, 2020 order overruling the PUC’s preliminary objections. In
the event that this Court accepted the PUC’s pleading, however, the Fund requested the
opportunity to refile its application for summary relief, to allow it to address the content
of the PUC’s new pleadings. On October 16, 2020, this Court overruled the Fund’s
preliminary objections and accepted the PUC’s answer as timely under Pa.R.A.P.
1516(b), which allows responsive pleadings in original jurisdiction actions to be filed
within 30 days after service of the preceding pleading, rather than the 20 days provided
under the Pennsylvania Rules of Civil Procedure. Compare Pa.R.A.P. 1516(b), with
Pa.R.C.P. No. 1026(a). We thus overruled the Fund’s preliminary objection, granted
the Fund’s request for leave to file an amended application for summary relief, and
dismissed the PUC’s application to quash as moot. (Order, 10/16/2020.)
             The Fund filed the instant Application on November 5, 2020. The
Application revisits the Fund’s assertion of the statute of limitations, which we found
premature in the context of preliminary objections in DVREDF I. The PUC answered
the Application on November 20, 2020. Both parties have filed briefs in support of




                                             6
their positions, and this Court heard oral argument on March 15, 2021. The matters
raised in the Fund’s Application are now ripe for disposition.4
                                           Arguments
              I.     The Fund’s Argument
              The Fund asserts that the PUC commenced this action after the expiration
of the four-year statute of limitations for claims of breach of contract under section
5525 of the Judicial Code, 42 Pa.C.S. §5525. The Fund contends that the PUC’s action
is premised upon asserted acts and omissions that it knew of for years before it decided
to file suit. Specifically, the latest act that could give rise to the PUC’s claim, the Fund
contends, occurred in July 2013, when the Fund ceased providing quarterly reports to
the PUC concerning its provision of grants and loans—an obligation imposed by the
2010 Settlement Agreement, but one from which the Fund believes it was relieved after


       4
          Our standard of review over an application for summary relief under Pa.R.A.P. 1532(b) is
similar to review of a motion for judgment on the pleadings or a motion for summary judgment:

              Summary relief is proper where the moving party establishes the case
              is clear and free from doubt, there are no genuine issues of material fact
              to be tried, and the movant is entitled to judgment as a matter of law.
              Detar v. Beard, 898 A.2d 26 (Pa. Cmwlth. 2006). When ruling on a
              motion for judgment on the pleadings in our original jurisdiction, we
              must view all of the opposing party’s allegations as true, and only those
              facts that the opposing party has specifically admitted may be
              considered against the opposing party. We may only consider the
              pleadings themselves and any documents properly attached thereto.
              Tulio v. Beard, 858 A.2d 156 (Pa. Cmwlth. 2004). A party’s motion
              for judgment on the pleadings will only be granted when there is no
              issue of material fact and the moving party is entitled to judgment as a
              matter of law. Montgomery County v. Department of Corrections, 879
              A.2d 843 (Pa. Cmwlth. 2005); Milton S. Hershey Medical Center of
              Pennsylvania State University v. Commonwealth, 788 A.2d 1071 (Pa.
              Cmwlth. 2001).

Fisher v. Department of Corrections, 926 A.2d 992, 994 n.6 (Pa. Cmwlth. 2007).


                                                  7
delivering its final report on March 5, 2013 for the quarter ending December 31, 2012.
(Application ¶¶8-9, 14-15.) To the extent that the PUC additionally alleges that the
Fund breached the 2010 Settlement Agreement by failing to issue grants and failing to
maintain a sufficiently high loan-to-assets ratio, the Fund highlights that the PUC was
aware of the suspension of grants as early as 2013, and that the Fund’s loan activity
has remained at approximately the same level since 2010. Id. ¶16. The Fund thus
contends that the PUC’s cause of action for breach of contract accrued in 2013 at the
latest, but the PUC waited over five years, until July 16, 2018, to commence its lawsuit.
Id. ¶17. According to the Fund, the PUC’s action is thus barred by the four-year statute
of limitations.
               Anticipating the PUC’s rebuttal, the Fund contends that the PUC is not an
entity entitled to invoke the doctrine of nullum tempus occurrit regi (“time does not
run against the king”), the principle that the Commonwealth is not bound by, inter alia,
statutes of limitations. See Department of Transportation v. J.W. Bishop & Co., 439
A.2d 101, 102 (Pa. 1981) (“This Court has always adhered to the old and well known
rule that statutes which in general terms divest pre[]existing rights or privileges do not
bind the sovereign without express words to that effect.”) (internal quotation marks
omitted). Moreover, absent application of nullum tempus, the Fund argues that the
PUC is unable to invoke the discovery rule5 to toll the statute of limitations.
               With regard to nullum tempus, the Fund’s argument is twofold: it argues
that the PUC is not a Commonwealth party for purposes of the doctrine, and that the

       5
          The discovery rule “arises from the inability of the injured, despite the exercise of due
diligence, to know of the injury or its cause.” Pocono International Raceway, Inc. v. Pocono Produce,
Inc., 468 A.2d 468, 471 (Pa. 1983) (emphasis omitted). When applicable, the rule provides that the
statute of limitations does not run against the plaintiff until the discovery of the injury, or the date
upon which the injury reasonably should have been discovered. Id. (“[U]ntil such time as the plaintiff
discovers, or reasonably should have discovered, the trespass, the running of the statute is tolled.”).



                                                   8
dispute here concerns private rather than public funds, and thus does not fall within the
scope of nullum tempus, which applies when the Commonwealth seeks to “vindicate
public rights and protect public property.” (Fund’s Br. at 21 (quoting J.W. Bishop, 439
A.2d at 104).) The Fund argues that, for purposes of nullum tempus, we must look to
three statutory provisions in order to determine whether a given entity can be deemed
to be the “Commonwealth”: sections 8501 and 102 of the Judicial Code,6 42 Pa.C.S.
§§8501, 102, and section 102 of the Commonwealth Attorneys Act (CAA),7 71 P.S.
§732-102.
                Section 8501 of the Judicial Code defines a “Commonwealth party,” for
purposes of sovereign immunity, as a “Commonwealth agency and any employee
thereof, but only with respect to an act within the scope of his office or employment.”
42 Pa.C.S. §8501. Section 102 defines a “Commonwealth agency” as “[a]ny executive
agency or independent agency.” Id. §102. Although the Fund acknowledges that
section 102 of the Judicial Code provides a definition of “independent agency,”8 it does
not rely upon it, and instead points to section 102 of the CAA, which, it argues, provides
a “complete list” of independent agencies. (Fund’s Br. at 22 (quoting Bradley v.
Pennsylvania Turnpike Commission, 550 A.2d 261, 262 (Pa. Cmwlth. 1988).) The
CAA’s enumerated list of independent agencies does not include the PUC; indeed, it
specifies that, for purposes of the CAA, the PUC is neither an executive agency nor an

       6
           42 Pa.C.S. §§101-9913.

       7
           Act of October 15, 1980, P.L. 950, as amended, 71 P.S. §§732-101—732-506.

       8
          Section 102 of the Judicial Code defines “independent agency,” in relevant part, as “[b]oards,
commissions, authorities and other agencies and officers of the Commonwealth government which
are not subject to the policy supervision and control of the Governor, but the term does not include
any court or other officer or agency of the unified judicial system or the General Assembly and its
officers and agencies.” 42 Pa.C.S. §102.



                                                   9
independent agency.9 In the Fund’s view, then, the PUC cannot be regarded as a
Commonwealth party for purposes of the nullum tempus doctrine. (Fund’s Br. at 23.)
In asserting the relevance of section 102 of the CAA, the Fund notes that both this
Court and our Supreme Court have cited the provision to demonstrate the Pennsylvania
Turnpike Commission’s (Turnpike Commission) status as an independent agency. Id.
at 23-24 (citing Zauflik v. Pennsbury School District, 104 A.3d 1096, 1128 n.17 (Pa.
2014); Smith v. Mognet, 618 A.2d 1215, 1217 (Pa. Cmwlth. 1992)).
                Even if the PUC may be deemed to be the Commonwealth for purposes
of nullum tempus, the Fund contends that the PUC nonetheless cannot receive the
benefit of the doctrine in this case because the parties’ dispute concerns privately
sourced funds, i.e., money paid to PECO by its ratepayers, and then transferred to the
Fund under the 1998 PECO Restructuring Settlement Order. The Fund stresses our
Supreme Court’s statement in J.W. Bishop that, “[w]henever the Commonwealth


       9
           The list of independent agencies provided in the CAA is as follows:

                The Department of the Attorney General, the Pennsylvania Fish
                Commission, the Pennsylvania Game Commission, the Historical and
                Museum Commission, the State Civil Service Commission, the
                Pennsylvania Turnpike Commission, the Milk Marketing Board, the
                Pennsylvania Liquor Control Board, the Pennsylvania Human
                Relations Commission, the Pennsylvania Labor Relations Board, the
                State Tax Equalization Board, Pennsylvania Higher Education
                Assistance Agency, the Pennsylvania Crime Commission, and the State
                Ethics Commission. Except for the provisions of section 204(b) and (f)
                [of the CAA, 71 P.S. §732-204(b), (f)], and for actions pursuant to [42
                Pa.C.S. §§8521-27] (relating to limited waiver of sovereign immunity),
                for the purposes of this act the department of the Auditor General,
                including the Board of Claims, State Treasury and the Public Utility
                Commission shall not be considered either executive agencies or
                independent agencies.

Section 102 of the CAA, 71 P.S. §732-102 (emphasis added).


                                                  10
invokes the doctrine of nullum tempus, it is seeking as a plaintiff to vindicate public
rights and protect public property.” (Fund’s Br. at 27 (quoting J.W. Bishop, 439 A.2d
at 104).) In order to establish the putatively private character of the disputed funds, the
Fund traces the “chain of custody” of the money. Id. at 28. The money “started in the
pockets of PECO customers,” who then “transferred that money to PECO as payment
for their electric bills,” which then transferred a portion of the revenue to the Fund. Id.
Because none of the money was paid to the PUC, and because it was not derived from
tax payments, the Fund contends that the money at issue “is not public money in any
plausible sense of the term.” Id. at 29. In the Fund’s view, the private character of the
disputed funds further renders the nullum tempus doctrine inapplicable.
              Finally, assuming that nullum tempus does not apply, the Fund further
argues that the PUC is unable to resort to the discovery rule. The Fund refers to the
PUC’s assertion that it was unaware whether the Fund was in compliance with the 2010
Settlement Agreement until PUC personnel read an article about the Fund’s
management in 2017. (Fund’s Br. at 34 (citing Compl. ¶¶73-74) (noting that the PUC
“became concerned” about the Fund after reading the article).) The Fund suggests that
this is an invocation of the discovery rule. However, the Fund stresses, an en banc
panel of this Court recently held that the discovery rule does not apply to a claim for
breach of a written contract. Id. at 35 (discussing Carulli v. North Versailles Township
Sanitary Authority, 216 A.3d 564 (Pa. Cmwlth. 2019) (en banc)).10 Even absent the
holding of Carulli, however, the Fund emphasizes that the discovery rule requires the
exercise of reasonable diligence. In the Fund’s view, the PUC failed to exercise such


       10
         The present author dissented in Carulli, concluding that persuasive authority weighed in
favor of maintaining the discovery rule in breach of contract cases. Carulli, 216 A.3d at 586-89
(McCullough, J., dissenting).



                                               11
diligence, inasmuch as it failed to conduct any inquiry into the Fund for several years
after the asserted breach, and deliberately declined to litigate the Fund’s cessation of
quarterly reports in 2013. Id. at 36-38. Thus, even if the discovery rule is available to
the PUC in this case, the Fund contends that the PUC failed to establish its requisites.
As such, the Fund asks us to find that the PUC’s action is barred by the statute of
limitations, and to dismiss the remaining count of its Complaint.
               II.    PUC’s Argument
               The PUC, by contrast, contends that it is a Commonwealth agency entitled
to invoke the nullum tempus doctrine. The PUC argues that the Fund places undue
focus upon the CAA, to the exclusion of the Judicial Code and the PUC’s enabling
statute, the Public Utility Code.11 As a threshold inquiry, the PUC notes that, under the
nullum tempus doctrine, statutes of limitations do not apply to the Commonwealth and
its agencies, “unless the statute of limitations expressly provides that it limits the
government’s right to sue.” (PUC’s Br. at 15 (quoting Township of Salem v. Miller
Penn Development, LLC, 142 A.3d 912, 918 (Pa. Cmwlth. 2016)).) The statute
providing for a four-year limitations period for contract actions, 42 Pa.C.S. §5525, does
not state that the Commonwealth or any Commonwealth agencies are bound thereby.
Thus, the PUC notes, the Fund’s position on the nullum tempus doctrine can prevail
only if the PUC is removed from the definition of a Commonwealth party. (PUC’s Br.
at 15-16.)
               The PUC notes that the Public Utility Code expressly defines the PUC as
an “independent administrative commission.” 66 Pa.C.S. §301(a). The PUC further
highlights that our Supreme Court has explained that “[a]n independent administrative
commission is a Commonwealth agency for purposes of the Judicial Code” and for


      11
           66 Pa.C.S. §§101-3316.


                                           12
purposes of this Court’s jurisdiction. Mercury Trucking, Inc. v. Pennsylvania Public
Utility Commission, 55 A.3d 1056, 1058 n.4 (Pa. 2012) (emphasis added). Therefore,
the PUC contends that it is a “Commonwealth party” for purposes of sovereign
immunity, which the Judicial Code defines as a “Commonwealth agency and any
employee thereof . . . .” 42 Pa.C.S. §8501. A “Commonwealth agency” under the
Judicial Code is any “executive agency or independent agency.” 42 Pa.C.S. §102. An
“independent agency,” in turn, is defined, in relevant part, as “[b]oards, commissions,
authorities and other agencies and officers of the Commonwealth government which
are not subject to the policy supervision and control of the Governor . . . .” Id.
(emphasis added). The PUC contends that it plainly falls within the definition of an
“independent agency,” and, thus, it is a “Commonwealth party” for purposes of both
sovereign immunity and nullum tempus. (PUC’s Br. at 16-18.)
             The PUC acknowledges that section 102 of the CAA excludes it from the
definition of “independent agency” for purposes of that Act. 71 P.S. §732-102.
However, the PUC contends that this was a necessary feature of the statutory scheme
because the Public Utility Code contains separate provisions governing the powers of
the PUC’s Chief Counsel. Had the General Assembly not carved out the PUC in the
CAA, then a conflict would have arisen between the authority of the PUC’s Chief
Counsel and that of the Attorney General. (PUC’s Br. at 19-20.) Specifically, section
403 of the CAA states that, “[w]henever any action is brought by or against any
independent agency or independent agency official, the agency head may
request . . . the Attorney General to authorize the agency counsel to supersede the
Attorney General and represent the agency or its official,” and if the Attorney General
declines such request, “the agency head may authorize the agency counsel to intervene
in the litigation.” Section 403(a)-(b) of the CAA, 71 P.S. §732-403(a)-(b). By contrast,



                                          13
under the Public Utility Code, the PUC’s Chief Counsel is expressly authorized,
without permission of the Attorney General, to “proceed in the name of the
Commonwealth, by mandamus, injunction, or quo warranto, or other appropriate
remedy at law or, in equity, to restrain violations of the provisions of [the Public Utility
Code], or the regulations or orders of the [PUC], or the judgments, orders, or decrees
of any court, or to enforce obedience thereto.” 66 Pa.C.S. §503. Thus, the PUC argues,
it was necessary for the General Assembly to exclude the PUC from the definition of
“independent agency” for purposes of the CAA, because subjecting the PUC to the
CAA’s provisions regarding representation by Commonwealth attorneys would pose a
conflict with the Public Utility Code. In the PUC’s view, the CAA’s accommodation
of the Public Utility Code for purposes of legal representation also demonstrates the
inapplicability of the case law cited by the Fund—Smith and Bradley—which both
concerned the Turnpike Commission. The PUC argues that there is no provision in the
Turnpike Commission’s enabling statute that would conflict with the CAA, and thus,
there was no reason to exclude that entity from the definition of “independent agency”
in the CAA.
              The PUC argues that the CAA does not provide the exclusive definition
of an “independent agency” for all purposes. Importantly, the PUC notes that the
definitions provided in the CAA expressly apply “when used in this act,” i.e., the CAA.
(PUC’s Br. at 26 (quoting 71 P.S. §732-102).) The PUC observes that the term
“independent agency” is defined in numerous statutes, most of which closely track the
definition provided in the Judicial Code, and generally classify independent agencies
as “[b]oards, commissions, authorities and other agencies and officers of the
Commonwealth government which are not subject to the policy supervision and control
of the Governor . . . .” Id. at 24 (quoting, inter alia, 2 Pa.C.S. §101). The PUC thus



                                            14
suggests that the Fund unduly narrows the focus of the inquiry upon the CAA, rather
than the numerous other statutory provisions that demonstrate the PUC’s status as an
independent agency.
               As it concerns the Fund’s contention that the PUC’s action is not directed
toward public rights, the PUC asserts that the Fund mischaracterizes the funds at issue
as merely a portion of PECO’s revenues. The PUC emphasizes it exercised its rate-
approval authority in directing PECO to collect 1.495 cents per kilowatt-hour from its
customers and to transfer the money to the Fund, so that the Fund could use it for
economic development projects that have a job impact in the area. (PUC’s Br. at 26-
27.) To the extent that the Fund asserts that the PUC has no authority over the disputed
funds, the PUC argues that the Fund is equitably estopped12 from advancing this
position, because the Fund agreed to the 2010 Settlement Agreement, which recognized
the PUC’s authority to enforce compliance with the 1998 PECO Restructuring
Settlement Order—the source of the funds at issue. Id. at 27-30. If the Fund believed
that the PUC is not seeking to enforce a public right, the PUC argues, then it would
have contested the PUC’s authority over the funds in 2010, but it instead assented to
the PUC’s oversight authority and agreed to the 2010 Settlement Agreement. Id. at 31.
               If we decline to find the Fund’s position barred by equitable estoppel, the
PUC contends that its oversight of the funds is authorized by the Public Utility Code.
Section 1301 provides that “[e]very rate made, demanded, or received by any public
utility . . . shall be just and reasonable, and in conformity with regulations or orders of
the [PUC].” 66 Pa.C.S. §1301. The PUC argues that the funds transferred to the Fund

       12
          The doctrine of equitable estoppel “recognizes that an informal promise implied by one’s
words, deeds or representations which leads another to rely justifiably thereon to his own injury or
detriment, may be enforced in equity.” Novelty Knitting Mills, Inc. v. Siskind, 457 A.2d 502, 503 (Pa.
1983). “The two essential elements of equitable estoppel are inducement and justifiable reliance on
that inducement.” Id.


                                                 15
were collected pursuant to the PUC’s public function of overseeing PECO’s rates and
approving its activities under the 1998 PECO Restructuring Settlement Order. (PUC’s
Br. at 32.) The PUC additionally cites the enforcement authority provided to it under
the Public Utility Code, which grants it “full power and authority” to “enforce, execute
and carry out” the provisions of the Code. Id. at 33 (quoting 66 Pa.C.S. §501(a)-(b)).
The PUC acknowledges that the Fund “is not a public utility”; however, it argues that
this does not exempt the Fund from the PUC’s authority, “since the PECO ratepayer
funds it received from PECO were a direct result of the [PUC’s] exercise of its public
function of approving public utility rates for an express purpose.” Id.
             More generally, the PUC suggests that we reject the Fund’s argument that
it is not seeking to enforce public rights because the funds at issue were not derived
from tax revenue. This argument, the PUC contends, “wholly ignores that PECO
customers had no choice but to pay 1.495 cents per kilowatt[-hour] earmarked for [the
Fund] from 1998 to 2012.” Id. at 34. According to the PUC, the funds were derived
from its function of ensuring that rates charged by public utilities are in conformity
with the PUC’s regulations and orders—a matter of oversight over public property. Id.
at 34-35. The PUC emphasizes that PECO did not transfer money to the Fund as a
mere gratuity; rather, the PUC expressly directed PECO to distribute the funds via the
1998 PECO Restructuring Settlement Order. Moreover, as further evidence that the
PUC’s action is directed toward the benefit of the public, the PUC highlights that its
requested remedy is to redistribute the funds to PECO ratepayers, not to expand the
PUC’s coffers. Id. at 36 & n.8 (citing Compl. ¶99).
             For all of these reasons, the PUC asserts that it is entitled to invoke the
nullum tempus doctrine, excusing it from the statute of limitations. In the alternative,
however, the PUC argues that it commenced its action within the statute of limitations



                                          16
because its cause of action did not accrue until 2018. The linchpin of this argument is
the PUC’s assertion that the 2010 Settlement Agreement was a continuous contract,
inasmuch as it had no defined termination date. Although the statute of limitations for
a contract claim generally begins to run on the date of the breach, if the agreement
“does not fix any certain time for payment or for the termination of the services, the
contract will be treated as continuous, and the statute of limitations does not begin to
run until the termination of the contractual relationship between the parties.” Id. at 38
(quoting GAI Consultants, Inc. v. Homestead Borough, 120 A.3d 417, 424 (Pa.
Cmwlth. 2015)). Where the Fund asserts that the purported breach of the 2010
Settlement Agreement occurred in 2013 when the Fund ceased providing quarterly
documentation of its loan and grant activity to the PUC, the PUC argues that this was
an “immaterial breach” that did not necessitate action at the time. Id. at 39-40. Seeking
to terminate the entire Agreement over this failure, the PUC opines, “would have been
an unquestionably disproportionate remedy” given that the PUC reasonably believed
that the Fund otherwise was in compliance with its obligations. Id. at 41. The breach
giving rise to this litigation, the PUC argues, occurred on March 28, 2018, when the
Fund refused to comply with the PUC’s requests for information about its operations,
and took the position that the PUC no longer had any oversight authority over its loan
and grant activities. Id. at 47. The PUC argues that this was when the parties’
continuous contractual relationship was terminated, and thus the date upon which the
statute of limitations began to run. As such, whether by nullum tempus or the
jurisprudence surrounding continuous contracts, the PUC argues that its action is not
barred by the statute of limitations.




                                           17
                                       Discussion
             Upon review of the applicable statutory framework and the relevant case
law, we conclude that the PUC is a Commonwealth party that may assert the doctrine
of nullum tempus in this litigation. At the outset, we discern no indication of legislative
intent to bind the Commonwealth or its agencies to the statute of limitations at issue.
“Under the doctrine of nullum tempus, statutes of limitations are not applicable to
actions brought by the Commonwealth or its agencies unless a statute expressly so
provides.” Selinsgrove Area School District v. Lobar, Inc., 29 A.3d 137, 139 (Pa.
Cmwlth. 2011) (quoting Delaware County v. First Union Corporation, 929 A.2d 1258,
1261 (Pa. Cmwlth. 2007)). The parties are in agreement that section 5525 of the
Judicial Code, 42 Pa.C.S. §5525, sets forth the four-year statute of limitations that
would apply to the PUC’s claim for breach of contract, should nullum tempus not apply.
It is both plain and undisputed that this statute contains no provision expressly
rendering it applicable to the Commonwealth or its agencies.
             The Fund, thus, must establish either that the PUC is not a Commonwealth
party, or that its action does not serve to advance the rights of the public. See J.W.
Bishop, 439 A.2d at 104 (“Whenever the Commonwealth invokes the doctrine of
nullum tempus, it is seeking as a plaintiff to vindicate public rights and protect public
property.”). We find the Fund’s argument lacking on both points.
             I.     Commonwealth Party
             Although sovereign immunity and nullum tempus are distinct doctrines,
we have explained that they arise from similar prerogatives of the sovereign.
“Sovereign immunity is invoked as a shield by the sovereign defendant against suits
from parties allegedly injured by its wrongful conduct or that of its agents.” Township
of Indiana v. Acquisitions & Mergers, Inc., 770 A.2d 364, 372 (Pa. Cmwlth. 2001)



                                            18
(citing Northampton County Area Community College v. Dow Chemical, U.S.A., 566
A.2d 591, 594 (Pa. Super. 1989)). “Conversely, nullum tempus is invoked by the
sovereign plaintiff and is employed as a sword to strike down the statute of limitation[s]
defense raised by the defendant whose conduct is alleged to have injured the sovereign
in some manner.” Id. (citing Mt. Lebanon School District v. W.R. Grace & Company,
607 A.2d 756, 760 (Pa. Super. 1992)). Pennsylvania courts have concluded, therefore,
that Commonwealth parties which are entitled to sovereign immunity are also entitled
to invoke the nullum tempus doctrine.
             In Smith v. Mognet, for instance, we considered whether the Turnpike
Commission is a Commonwealth party entitled to assert nullum tempus. There, relying
upon the Superior Court’s reasoning in Northampton County, 566 A.2d at 598, we
concluded that “an entity which is classified by the legislature as a Commonwealth
party for purposes of sovereign immunity is also a Commonwealth party for purposes
of nullum tempus.” Smith, 618 A.2d at 1217. We already had held, in Bradley, that
the Turnpike Commission is entitled to assert sovereign immunity. Bradley, 550 A.2d
at 262-63. Accordingly, “because the [Turnpike] Commission is a Commonwealth
party for purposes of sovereign immunity, it may assert the doctrine of nullum tempus.”
Smith, 618 A.2d at 1217.
             The Fund’s argument is premised upon Bradley. According to the Fund,
we determined that the Turnpike Commission is a Commonwealth party because it is
listed within the CAA’s definition of an “independent agency.” Section 102 of the
CAA, 71 P.S. §732-102. This is partly true. Bradley explained:

             “Commonwealth parties” is defined to include
             “Commonwealth agencies” under 42 Pa.C.S. §8501. Under
             42 Pa.C.S. §102, “Commonwealth agency” is defined as an
             executive or independent agency. Independent agency is
             defined, in part, under the same section as: “Boards,


                                           19
            Commissions, authorities, and other agencies and officers of
            the Commonwealth government which are not subject to the
            policy, supervision and control of the [Governor] . . . .”
            Under [s]ection 102 of Commonwealth Attorneys Act, 71
            P.S. §732–102, a complete list of independent agencies is
            listed and the Turnpike Commission is one of the independent
            agencies enumerated. Finally, in Philips Brothers Electrical
            Contractors, Inc. v. Commonwealth of Pennsylvania,
            Pennsylvania Turnpike Commission, [465 A.2d 60 (Pa.
            Cmwlth. 1983)], we held that the Turnpike Commission was
            an independent agency and therefore a Commonwealth
            agency. Accordingly, we conclude that the [Turnpike]
            Commission is a Commonwealth agency entitled to
            sovereign immunity.

Bradley, 550 A.2d at 262-63 (emphasis added; footnotes omitted). The Fund seizes
upon Bradley’s description of the CAA as providing a “complete list” of independent
agencies. If the PUC is not included in that list, the argument goes, then it is not an
“independent agency” and thus, presumably, not a “Commonwealth party” entitled to
assert nullum tempus. However, Bradley not only referenced the CAA, but also relied
upon the definitions of “Commonwealth agency” and “independent agency” under the
Judicial Code, 42 Pa.C.S. §102, as well as prior case law characterizing the Turnpike
Commission as a Commonwealth agency.
            The Public Utility Code clearly classifies the PUC as an “independent
administrative commission.”      66 Pa.C.S. §301(a).      The PUC thus fits rather
comfortably into the description of an “independent agency” under the Judicial Code,
defined in relevant part as: “[b]oards, commissions, authorities and other agencies and
officers of the Commonwealth government which are not subject to the policy
supervision and control of the Governor . . . .” 42 Pa.C.S. §102 (emphasis added). As
in Bradley, moreover, there is existing case law that recognizes the PUC’s status as a
Commonwealth agency. Our Supreme Court in Mercury Trucking stated that, as an



                                          20
“independent administrative commission,” the PUC “is a Commonwealth agency for
the purposes of the Judicial Code . . . .” Mercury Trucking, 55 A.3d at 1068 n.4.
             This passage in Mercury Trucking effectively concludes this portion of
our analysis, as a “Commonwealth agency” is, by definition, a “Commonwealth party”
for purposes of sovereign immunity, 42 Pa.C.S. §8501, and thus an entity entitled to
invoke the nullum tempus doctrine. Smith, 618 A.2d at 1217. But even absent Mercury
Trucking and the clear statutory language quoted above, we would nonetheless reject
the constricted understanding of an independent agency that the Fund derives from the
CAA. See supra note 8 (CAA definition of “independent agency”).
             II.   Commonwealth Attorneys Act
             First, the definitions provided in section 102 of the CAA, including that
of an “independent agency,” expressly apply “when used in this act,” i.e., the CAA. 71
P.S. §732-102. Although the definition set forth there can prove to be a useful shortcut
for identifying specific independent agencies—such as how we used the definition in
Bradley to confirm the Turnpike Commission’s status as an independent agency—the
CAA was not intended to delineate an exclusive list of the specific entities that are
entitled to assert sovereign immunity or that receive the benefit of the nullum tempus
doctrine. Rather, the CAA concerns legal representation of Commonwealth parties.
Moreover, we agree with the PUC that the General Assembly had a good reason to
exempt the PUC from the definition of an independent agency for the purposes of the
CAA. To reiterate, the CAA’s definition of “independent agency” lists numerous
specific agencies by name, and then states:

             Except for the provisions of section 204(b) and (f),1 and for
             actions pursuant to 42 Pa.C.S. §5110 (relating to limited
             waiver of sovereign immunity),2 for the purposes of this act
             the department of the Auditor General, including the Board
             of Claims, State Treasury and the Public Utility Commission


                                          21
             shall not be considered either executive agencies or
             independent agencies.
                   1
                       71 P.S. §732-204.
                   2
                     42 Pa.C.S. §5110 (repealed); see now, 42
                   [Pa.C.S. §§]8521[-27].

Section 102 of the CAA, 71 P.S. §732-102.
             Section 204(b) and (f) of the CAA, to which the PUC is subject under the
definition, provides that the Attorney General shall review, “for form and legality,” all
“proposed rules and regulations of Commonwealth agencies,” all “Commonwealth
deeds, leases and contracts to be executed by Commonwealth agencies,” and all
“fidelity, surety, performance and similar bonds.” 71 P.S. §732-204(b), (f). Notably,
the definition of “independent agency” does not subject the PUC to section 204(c),
which provides that, in civil litigation, the Attorney General “shall represent the
Commonwealth and all Commonwealth agencies and upon request, the Departments
of Auditor General and State Treasury and the Public Utility Commission in any action
brought by or against the Commonwealth or its agencies . . . .” Id. §732-204(c).
Section 308 of the Public Utility Code, in turn, provides that the PUC’s Law Bureau,
whose director shall be the PUC’s Chief Counsel, is responsible for representing the
PUC in litigation, except where that litigation is referred to the Attorney General. 66
Pa.C.S. §308(b) (“The Director of the Law Bureau shall be the [C]hief [C]ounsel of the
[PUC] . . . . Except for litigation referred to the Attorney General or other appropriate
outside counsel, the Law Bureau solely shall be responsible to represent the [PUC]
upon appeals and other hearings in the . . . courts of this Commonwealth or in any
Federal court or agency and in actions instituted to recover penalties and to enforce
regulations and orders of the [PUC].”).



                                           22
             Further, as the PUC highlights, Chapter 4 of the CAA, 71 P.S. §§732-401
to 732-403, provides for the legal representation of the independent agencies identified
in section 102 of the CAA, and outlines the powers and duties of the agencies’ Chief
Counsels, which are distinct from those of the Attorney General. For instance, in order
to represent the independent agency in an action brought by or against the agency or
an agency official, the agency’s Chief Counsel must “request in writing, setting forth
his reasons, the Attorney General to authorize the agency counsel to supersede the
Attorney General and represent the agency or its official.” Section 403(a) of the CAA,
71 P.S. §732-403(a). The Chief Counsel of the PUC, by contrast, does not require the
permission of the Attorney General in order to “proceed in the name of the
Commonwealth . . . to restrain violations of the provisions of [the Public Utility Code],
or of the regulations or orders of the [PUC], or the judgments, orders, or decrees of any
court, or to enforce obedience thereto.” 66 Pa.C.S. §503.
             These contrasting statutory provisions demonstrate that, for purposes of
the CAA, the PUC could not simply be labeled an “independent agency” like the others
listed in section 102 of the CAA. Had the General Assembly done so, then the
provisions of the CAA that govern the representation of independent agencies would
conflict with the provisions of the Public Utility Code that specify the powers of the
PUC’s Law Bureau and Chief Counsel. Stated simply, under the Public Utility Code,
legal representation of the PUC follows a different “default” procedure than other
independent agencies listed in section 102 of the CAA. For the former, the PUC’s
Chief Counsel represents the PUC in litigation unless the matter is referred to the
Attorney General; for the latter, the Attorney General represents the agency absent the
Chief Counsel’s request to represent the agency in the Attorney General’s stead. It is
sensible, then, that the General Assembly would avoid such conflict by specifying that,



                                           23
“for the purposes of this act,” the CAA would not classify the PUC as an independent
agency. 71 P.S. §732-102. This does not mean, as the Fund suggests, that the PUC is
therefore excised categorically from the definitions of an “independent agency,” a
“Commonwealth agency,” or a “Commonwealth party” under the Judicial Code. 42
Pa.C.S. §§102, 8501.
             Moreover, setting aside its incorporation of the nuanced relationship
between the CAA and the Public Utility Code, the definition of “independent agency”
under the CAA contains language that poses another significant challenge to the Fund’s
position. The CAA’s exemption of the PUC from the definition of “independent
agency” contains a caveat: “Except . . . for actions pursuant to 42 Pa.C.S. §[8521]
(relating to limited waiver of sovereign immunity) . . . .” 71 P.S. §732-102 (emphasis
added). On its face, this language appears to suggest that the PUC is indeed considered
to be an independent agency for purposes of sovereign immunity. This, in turn, renders
the PUC a Commonwealth party entitled to invoke the doctrine of nullum tempus.
Smith, 618 A.2d at 1217.
            The Fund’s reliance upon the CAA’s enumeration of independent
agencies does not withstand scrutiny. Indeed, if we were to adopt the Fund’s position,
an obvious question would arise: if not a Commonwealth agency, then what is the
PUC? The Fund provides no answer. We conclude that the CAA does not alter the
PUC’s clear status as an “independent administrative commission,” 66 Pa.C.S. §301(a),
and, therefore, “a Commonwealth agency for the purposes of the Judicial Code.”
Mercury Trucking, 55 A.3d at 1068 n.4. As for Bradley’s broad characterization of
section 102 of the CAA as providing a “complete list” of independent agencies,
Bradley, 550 A.2d at 262, we regard this as obiter dicta, for Bradley was concerned




                                          24
simply with ascertaining the status of the Turnpike Commission, not identifying every
independent agency in the Commonwealth.
               III.   Public Property
               Finally, we reject the Fund’s suggestion that the PUC’s action concerns
merely private property and interests. As noted above, the nullum tempus doctrine
applies when a Commonwealth party seeks to “vindicate public rights and protect
public property.” J.W. Bishop, 439 A.2d at 104. The doctrine, after all, is derived from
the “great public policy of preserving public rights, revenues[,] and property from
injury and loss.” Id. The Fund’s primary argument in this regard is that the funds at
issue were derived from PECO revenues, rather than taxes. However, the Fund cites
no authority for the proposition that nullum tempus applies exclusively to actions
relating to tax revenue.13
               The disputed funds were not gifted to the Fund to use in any manner that
it sees fit. As set forth in the PUC’s Complaint, PECO transmitted approximately $21
million to the Fund pursuant to its comprehensive restructuring plan in connection with


       13
          The Fund also cites Allegheny Intermediate Unit v. East Allegheny School District, 203
A.3d 371, 378 (Pa. Cmwlth. 2019), for the propositions that nullum tempus does not apply where a
government agency is “not required to enter into the contract,” and that the agency must be seeking
enforcement of “obligations imposed by law.” (Fund’s Br. at 27-28.) However, the Fund
acknowledges that these propositions relate to the invocation of nullum tempus by a local government,
which the Fund recognizes as imposing a “stricter” standard than that applicable to Commonwealth
parties. Id. at 28. Indeed, our jurisprudence recognizes that the nullum tempus doctrine is narrower
when applied to local governments, rather than Commonwealth agencies such as the PUC. See, e.g.,
Delaware County v. First Union Corporation, 929 A.2d 1258, 1261 (Pa. Cmwlth. 2007) (“Under the
doctrine of nullum tempus, statutes of limitations are not applicable to actions brought by the
Commonwealth or its agencies unless a statute expressly so provides. Local governments are political
subdivisions of a state and are entitled to assert the nullum tempus privilege under only limited
circumstances. In order for nullum tempus to apply, a municipality’s claims must (1) accrue to the
municipality in its governmental capacity and (2) seek to enforce an obligation imposed by law as
distinguished from one arising out of an agreement voluntarily entered into by the defendant.”)
(emphasis added; internal quotation marks omitted).


                                                 25
the Electricity Generation Customer Choice and Competition Act, in accordance with
a rate specified and approved by the PUC in the 1998 PECO Restructuring Settlement
Order. (Compl. ¶¶19, 21, 23-24, 28.) The money was sourced from members of the
public, at a rate authorized by the PUC pursuant to its function of approving public
utility rates. (PUC’s Br. at 32 (citing 66 Pa.C.S. §1301).) The express purpose of this
money was for the Fund to issue “loans and grants for economic development projects
which have a job impact in the PECO service territory.” (Compl. ¶19.)
             The PUC’s action is plainly based upon its contention that money paid by
members of the public—PECO ratepayers—is not being utilized for the public purpose
for which it was directed to the Fund, namely the fostering of job growth in the
community and, thus, reinvestment into the community’s economic well-being. Stated
generally, the PUC’s action seeks to ensure that money paid by the public is to be used
for the benefit of the public, not merely for the growth of the Fund’s financial resources.
To that end, we note and agree with the PUC that the relief requested in its Complaint
supports the PUC’s contention that it seeks to vindicate public rights, rather than
advance its own interests. Specifically, the PUC proposes the remedy of returning
PECO ratepayer funds retained by the Fund to either: “(a) PECO’s hardship fund, (b)
Universal Service Programs, (c) PECO customer rate relief, [or] (d) . . . the companion
fund set up by the same [1998 PECO Restructuring Settlement Order], the Sustainable
Development Fund . . . .” (Compl. ¶99.) That is, the PUC clearly seeks to use the
disputed funds for the public benefit. As such, and for the reasons stated above, we
conclude that the PUC’s action is directed toward the public policy of “preserving
public rights, revenues and property from injury and loss.” J.W. Bishop, 439 A.2d at
104.




                                            26
                                          Conclusion
              In sum, we find ample support for the conclusion that the PUC, an
“independent administrative commission,” 66 Pa.C.S. §301(a), is a “Commonwealth
agency for the purposes of the Judicial Code . . . .” Mercury Trucking, 55 A.3d at 1068
n.4. Specifically, and notwithstanding the nuances of the CAA, which for present
purposes is inapposite, the PUC is a “commission . . . of the Commonwealth
government which [is] not subject to the policy supervision and control of the
Governor,” and thus qualifies as an “independent agency” within the meaning of the
Judicial Code. 42 Pa.C.S. §102. This, in turn, renders it a “Commonwealth party” for
purposes of sovereign immunity, id. §8501, and, thus, for purposes of the nullum
tempus doctrine. Smith, 618 A.2d at 1217. Moreover, we find it clear that the PUC’s
action seeks to vindicate public rights and to protect public property—namely the
money paid by members of the public and earmarked for the public’s benefit—such
that recourse to the nullum tempus doctrine is warranted.14
              Because the Fund has not demonstrated a clear right to judgment as a
matter of law, Pa.R.A.P. 1532(b), the Fund’s Application is denied.15




                                                ________________________________
                                                PATRICIA A. McCULLOUGH, Judge


       14
          In light of our disposition, we need not address the parties’ differing views of when the
PUC’s cause of action accrued. We further offer no opinion at this juncture as to the substantive
merits of the PUC’s claim of breach of the 2010 Settlement Agreement. Rather, we hold only that
the PUC’s claim is not barred by any statute of limitations.

       15
           On March 22, 2021, following oral argument, the Fund filed an application for leave of
court to file a supplemental memorandum of law, addressing Delaware County, see supra note 13,
which the PUC had cited at oral argument. We will grant the Fund’s application.


                                                27
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Public Utility             :
Commission,                             :
                  Petitioner            :
                                        :    No. 491 M.D. 2018
             v.                         :
                                        :
Delaware Valley Regional Economic       :
Development Fund, John Coffman,         :
Lauri A. Kavulich, Thomas Jay Ellis,    :
Gaetano Piccirilli, Albert Mezzaroba,   :
Anthony DiSandro, Roseanne              :
Pauciello, Jonathan Ireland, William    :
Martin, Thomas Muldoon (in their        :
official capacity),                     :
                    Respondents         :


                                    ORDER


             AND NOW, this 5th day of May, 2021, the Application of Respondent
Delaware Valley Regional Economic Development Fund (Fund) for Leave of Court
to File a Supplemental Memorandum of Law in Support of Application for Summary
Relief Dismissing Petitioner’s Complaint on the Pleadings is GRANTED. The
Prothonotary is directed to accept for filing and to place upon the docket the
supplemental brief attached to the Fund’s March 22, 2021 Application. The Fund’s
Application for Summary Relief Dismissing Petitioner’s Complaint on the Pleadings
is DENIED.



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge